Citation Nr: 0335709	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability.


ATTORNEY FOR THE BOARD

Charlisa Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1969.

In a rating decision dated in August 1998, the Regional 
Office (RO) denied the veteran's claim for service connection 
for bilateral hearing loss disability.  He was notified of 
this decision and of his right to appeal by a letter dated 
later that month, but a timely appeal was not filed.  The 
veteran has subsequently sought to reopen his claim for 
service connection for bilateral hearing loss disability.  

By rating action dated in March 2002, the RO found that new 
and material evidence had not been received to reopen a claim 
for service connection for bilateral hearing loss disability.  
The veteran has filed a timely appeal to the Board of 
Veterans' Appeals (Board).

The Board acknowledges that the veteran requested and was 
scheduled for a videoconference hearing that was to be held 
on October 30, 2003.  However, the veteran failed to appear 
and did not provide any subsequent explanation as to why he 
did not do so.


FINDINGS OF FACT

1.  By rating decision dated in August 1998, the RO denied 
service connection for bilateral hearing loss disability.   
He was notified of this decision and of his right to appeal, 
but a timely appeal was not filed.

2.  The evidence added to the record since the August 1998 RO 
denial, considered in conjunction with the record as a whole, 
is cumulative of the evidence previously considered and does 
not raise a reasonable possibility of establishing that the 
veteran's bilateral sensorineural hearing loss disability was 
present during service or within one year of the veteran's 
separation from service, or is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  The RO's decision of August 1998, which denied service 
connection for bilateral hearing loss disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2003).

2.  The evidence received since the August 1998 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for bilateral hearing loss 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  
See 38 U.S.C.A. § 5103A.

With respect to notice, a February 2002 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claim, as well as VA development activity.  
As such, VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
reports, and private medical records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Circuit Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Circuit Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Board observes that the VCAA 
notice letter issued in February 2002 apprised the veteran 
that he should send information describing additional 
evidence, or to send the evidence itself, by March 11, 2002, 
within 30 days.  In addition, the Board observes that the 
statement of the case issued in October 2002 contained the 
provisions of 38 C.F.R. § 3.159 which indicated that the 
veteran had 30 days to respond to a request for evidence.  
Clearly, these notices provided to the veteran did not comply 
with the requirements of the VCAA.  Nevertheless, the Board 
notes that the veteran was subsequently afforded additional 
opportunity to submit evidence and information relevant to 
his appeal, as he was scheduled for a videoconference hearing 
before the Board in October 2003.  The veteran was also 
issued a letter in October 2003 advising him he had an 
additional 90 days to submit evidence concerning his appeal.  
The veteran has not responded to either opportunity to date.  
As such, the Board finds that a remand in this regard would 
serve no useful purpose, and serve only to delay adjudication 
of the appeal with no practical benefit.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

The Old Evidence

On the veteran's service enlistment examination in June 1962, 
the whispered voice hearing evaluation was 15/15 in the right 
ear and 15/15 in the left ear.  The examiner reported that 
the veteran's ears were normal.

The service medical records reveal that the veteran was 
afforded an audiometric examination in December 1965.  The 
reported pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
15 (25)
10 (20)
25 (30)
LEFT
5 (20)
5 (15)
15 (25)
20 (30)
25 (30)

Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967.  In July 1966, the VA adopted the ISO standard, which 
is the standard applied in 38 C.F.R. § 3.385.  The figures in 
parentheses represent the conversion from the ASA to the ISO 
values.

The examiner noted that the whispered voice hearing 
evaluation was 15/15 in the right ear and 15/15 in the left 
ear.  The reported spoken voice hearing evaluation was 15/15 
in the right ear and 15/15 in the left ear.  The examiner 
also indicated that the veteran's ears were normal.

On a report of medical history completed in April 1969, in 
conjunction with the separation examination, the veteran 
denied having a hearing loss.  On the separation examination 
in April 1969, the reported audiological evaluation findings, 
in pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
10
10
15
10
20

The examiner reported that the veteran's ears were normal.

The veteran's discharge certificate reveals that his military 
occupational specialty was communications center specialist.

The veteran was again afforded an audiological evaluation on 
his August 1973 enlistment examination for the Reserves.  The 
reported pure tone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
20
30
LEFT
25
30
30
25
40

The examiner indicated that the veteran's ears were normal.

In a Statement in Support of Claim dated in April 1998, the 
veteran related that he had served in the communications 
field and had been subject to continuous loud noise.  He also 
stated that he had not visited a private physician concerning 
his hearing condition and that he did not have any medical 
documentation.  The veteran submitted a formal application 
for compensation benefits for hearing loss disability in May 
1998.  

The veteran was afforded an audiometric examination by the VA 
in August 1998.  He reported that he had been told that he 
had a high frequency hearing loss by a military hospital.  
Following audiometric testing, the diagnosis was bilateral 
sensorineural hearing loss, ranging from mild to moderate in 
the left ear and mild to moderately severe in the right ear.

The August 1998 RO Decision 

By rating action dated in August 1998, the RO denied service 
connection for bilateral hearing loss on the basis that the 
first documentation of hearing loss was in 1973, which was 
more than four years after the veteran's period of active 
military service, and such disability had not been shown by 
the evidence to be related to the veteran's period of active 
service.  

The Additional Evidence

The veteran's application to reopen his claim for service 
connection for bilateral hearing loss disability was received 
in January 2002.  He requested that the RO obtain his medical 
file from the Springfield/Clark, Ohio VA Community Based 
Outpatient Clinic, which is a division of the Dayton VA 
Medical Center.  Subsequent to the veteran's request, the RO 
received medical records from the Springfield Prime Care 
Clinic dated from August 2001 to March 2002.  In March 2002, 
the veteran submitted photocopies of service medical reports 
of record at the time of the August 1998 RO denial.  Private 
medical records dated in 2003 have also been associated with 
the claims folder.  Both the VA and the private medical 
records reflect treatment for disabilities other than hearing 
loss.  

Analysis 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

The United States Court of Appeals for Veterans Claims 
(Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

The Board finds that the additional evidence is new because 
those private and VA medical records had not been submitted 
to the RO prior to the 1998 rating decision.  However, the 
Board finds that the additional evidence is not material 
because these medical records do not contain any evidence 
that is pertinent to substantiating the veteran's claim for 
entitlement to service connection for hearing loss 
disability.  Indeed, these records do not reference reported 
history, complaints or clinical findings relative to hearing 
loss.  Further, the new evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for hearing loss disability.  As such, the deficiency 
noted as the basis for the RO's prior final denial of service 
connection for hearing loss disability remains unestablished.  
There is no evidence suggesting that the veteran's bilateral 
hearing loss disability was present during service, that a 
sensorineural hearing loss was documented within one year 
following the veteran's discharge from service, or that his 
current hearing loss disability is related to service.  
Accordingly, the additional evidence, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim.  The 
Board concludes that the evidence is not new and material and 
the claim for service connection for bilateral hearing 
disability is not reopened. 


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability, the appeal is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



